DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16 in the reply filed on 7/18/2022 is acknowledged.  The traversal is on the ground(s) that search and examination can be made without serious burden.  This is not found persuasive because the reasons there is a serious burden is set forth in paragraph 6 of the Requirement for Restriction/Election mailed 5/18/2022.  Applicant asserts claim 17 requires curing with heaters. Claim 17 is an article/product not a method claim, the method can be used to define the structure of the article/product, but the article/product claim does not require any particular method steps.  In this case the article of claim 17 can be made by other methods, and still have the same structure of the article. Because the article of claim 17 can be made by another method, prior art that is applicable to the structure of claim 17 would not necessarily be applicable to the method claims.  Articles and methods are classified in different areas of classification, paragraph 2 of the Requirement for Restriction/Election sets forth the different areas of classification.  There is a serious search burden for the reasons in the Requirement for Restriction/Election and for the reasons described in this paragraph.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/18/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 appears to use Markush group language “the group consisting of” but uses “or” instead of –and--.  The word “or” should be changed to –and— inorder to clearly use Markush group language as it is unclear which options are included in the group. 
Claim 4 depends from a rejected base claim, incorporate the indefinite language though dependency, and is rejected for the same reason as the base claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Scholler [DE102010006328, machine translation provided] in view of Malis [US2007/0261787].
Scholler discloses a method of joining a first structure and a second structure, the method comprising: forming a bond cavity (adhesive gap) between a first structure (1) and a second structure (2) (Figure 1-2; page 2 of machine translation); placing a semi-permeable breather material (gas permeable cover 4) at one or more exits of the bond cavity (Figure 1-2; pages 2, 4-5); placing a vacuum bag (8) around the bond cavity and the semi-permeable breather material (Figure 1; page 2-3, 5-6); evacuating the bond cavity via a vacuum port and forcing adhesive into the bond cavity via an adhesive port while the bond cavity is evacuated (page 2-3, 5-6).  
Scholler discloses the adhesive is cured (page 6), but does not disclose using one or more heaters. 
Malis discloses forming an adhesive joint.  Malis discloses an adhesive (37) fills the gap between member (11) and skin (13), and curing the adhesive in a conventional manner such as heat, which implies at least one or more heaters (paragraphs 0028-29). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Scholler by curing the adhesive with a heater as taught by Malis in order to speed up the curing of the adhesive and to take advantage of known and conventional curing technique. 
With respect to claim 2, Scholler discloses the method is suitable for bonding of any materials to be bonded and suggests bonding in aeronautical engineering (page 4), and Malis discloses forming the bond cavity between a component of a wing of an aircraft and a wing skin of the wing of the aircraft (paragraphs 0002, 0005). 
With respect to claim 3, Scholler discloses placing a foam material (60/70) (Figure 2; page 5-6). 
With respect to claim 5, Scholler discloses forcing the adhesive into the bond cavity (page 3) and Malis discloses the adhesive port (35) included is in the first structure (13) (Figure 1, 4; paragraph 0025). 
With respect to claim 6, Scholler discloses forcing de-aerated adhesive into the bond cavity (page 2). 
With respect to claim 9, Scholler discloses filling the bond cavity with the adhesive such that the adhesive contacts the semi- permeable breather material (page 2). 
With respect to claim 10, Scholler discloses after filling the bond cavity, discontinue evacuating the bond cavity via the vacuum port (page 3). 
With respect to claim 11, Scholler discloses curing the adhesive comprises curing the adhesive after filling the bond cavity (page 6). 
With respect to claim 13, Scholler discloses maintaining a width of the bond cavity with one or more spacers (24, 26, 28) (page 2, 5). 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Scholler, Malis, and further in view of Perkins [US3880331].  
Scholler as modified discloses a method of joining. Applicant is referred to paragraph 7 for a detailed discussion of Scholler as modified.  Scholler discloses forcing an adhesive into the body cavity by negative pressure as well as forced injection, but does not disclose an adhesive cartridge. 
Perkins discloses a method of dispensing an adhesive. Perkins discloses using cartridges containing an adhesive, wherein the cartridge includes a seal that is broken to dispense the adhesive (column 3).  Perkins discloses the pressure required to break the seal, and Scholler discloses applying either a positive or negative pressure to the adhesive. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Scholler by providing the adhesive in a cartridge with a breakable seal as taught by Perkins in order to increase the shelf life of the adhesive and prevent premature curing of the adhesive. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Scholler, Malis, and further in view of Smith et al. [US5833795, “Smith”].   
Scholler as modified discloses a method of joining. Applicant is referred to paragraph 7 for a detailed discussion of Scholler as modified. Malis implies a heater when teaching curing the adhesive by heat. Scholler discloses a vacuum bag, but does not disclose placing the vacuum bag around one or more heaters. 
Smith discloses a method of curing an adhesive. Smith discloses vacuum bag is placed over a heating blanket so that a vacuum controller to pull a vacuum and exert a pressure onto the heating blanket and remove air from the bond line (column 1, lines 49-56). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Scholler by applying the vacuum bag around the heater as taught by Smith so that the vacuum bag can apply a pressure on to the heater so that the heater presses the materials being bonded. 
Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
October 22, 2022